U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-159577 ARCIS RESOURCES CORPORATION (Name of Registrant in its Charter) Nevada 37-1563401 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 4320 Eagle Point Parkway, Suite A, Birmingham, AL 35242 (Address of Principal Executive Offices) Issuer's Telephone Number: (205) 453-9650 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 20, 2011 Common Voting Stock: 18,815,000 ARCIS RESOURCES CORPORATION QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS PageNo Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – March 31, 2011and December 31, 2010 2 Condensed Consolidated Statements of Operations – for the Three Months Ended March 31, 2011 and 2010 and Period from Inception to March 31, 2011 3 Condensed Consolidated Statements of Cash Flows – for the Three Months Ended March 31, 2011and 2010 and Period from Inception to March 31, 2011 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 15 Items 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures ARCIS RESOURCES CORPORATION AND SUBSIDIARIES ( A DEVELOPMENT STAGE CORPORATION) CONDENSED CONSOLIDATED BALANCE SHEETS As of As of March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receiveable - Receivable due from related party Prepaid expenses Total current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and accrued expenses $ $ Notes Payable Payable to related party Capital Stock to be issued Total current liabilities STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $.001 per share; 200,000,000 shares authorized, and 18,815,000shares issued andoutstanding at March 31, 2011 and December 31, 2010 respectively. Additional paid-in capital (Accumulated deficit) during the development stage ) ) Total stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE CORPORATION) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) June 7, 2006 Three Months Three Months (Date of Inception) Ended March 31, 2011 Ended March 31, 2010 to March 31, REVENUES Net sales $ - $ Cost of Sales Gross Income ) - COSTS AND EXPENSES Selling, general and administrative Total costs and expenses (LOSS) INCOME BEFORE OTHER INCOME (EXPENSE) Interest expense - (LOSS) BEFORE PROVISION FOR INCOME TAX $ ) $ ) $ ) PROVISION FOR INCOME TAXES - - - NET (LOSS) $ ) $ ) $ ) NET( LOSS) PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC AND DILUTED The accompanyingnotes are an integral part of the consolidated financial statements. 3 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE CORPORATION) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For Three For Three Months Ended Months Ended June 7, 2006 March31, March31, (Date of Inception) to March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net (Loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Changes in operating assets and liabilities: (Increase)/Decrease in accounts receivable ) - ) (Increase)/Decrease in receivable from related party - ) (Increase)/Decrease in prepaid expense - - ) Increase/(Decrease) in accounts payable and accrued expenses Increase/(Decrease) in notes payable - - Net cash (used in) operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - - Net cash provided (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stock to be issued - - Shares issued for service - - - Proceeds from related party, net of payments - Capital contributions - - Net cash provided byfinancing activities - NET INCREASE (DECREASE) IN CASH ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $
